Citation Nr: 0601391	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Frank P. Piskolich, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a hearing before the undersigned 
member of the Board in October 2001.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

In February 2002 the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  The 
VHA expert provided a response dated in April 2002.  A copy 
of the opinion was sent to the appellant in May 2002. 

A Board decision dated August 2002 was vacated by the United 
States Court of Appeals for Veterans Claims (Court) in June 
2004.  Based on that order, these claims were remanded in 
November 2004, and now again return before the Board.


FINDINGS OF FACT

1. The veteran died in September 1999; his death was caused 
by severe aortic stenosis, with chronic renal failure listed 
as a contributing cause of death.

2. The veteran was a prisoner of war (POW), and suffered 
malnutrition and frostbite while a POW; at the time of his 
death, he was service connected for PTSD, at a 30 percent 
evaluation, and for frostbite with peripheral neuropathy, at 
a noncompensable evaluation.

3.  Regulations effective October 2004 now provide that 
service connection may be presumptively granted under 
38 C.F.R. § 3.309(c), for atherosclerotic disease or 
hypertensive vascular disease, including hypertensive heart 
disease, and their complications.

4.  Resolving all doubt in the appellant's favor, disability 
that can be presumed to have been incurred in service either 
caused or contributed substantially or materially to the 
cause of the veteran's death.   


CONCLUSION OF LAW

1.  Resolving all doubt in the appellant's favor, the 
veteran's death was due to disability that may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
1310 (West 2002); 69 Fed Reg 60083-60090; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 3.312 (2005).

2.  Eligibility for Dependent's Educational Assistance is 
established. 38 U.S.C.A. § 3500, et. seq. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
January 2005.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated September 2000, 
the Court order dated June 2004, the Board Remand dated 
November 2004, and the supplemental SOCs (SSOCs) dated 
October 2000, February 2001, and August 2005, she was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in January 2005 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and a VA 
medical opinion have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The appellant has not indicated that she has any 
additional evidence to submit.  Therefore, and particularly 
in light of the favorable decision below, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


Factual background

The veteran's service medical records reveal that he was a 
POW from December 1944 to April 1945.  The veteran's 
separation examination report indicates that he had no 
physical complaints or disabilities at that time.

Treatment notes from 1983 and 1986 indicate the veteran was 
diagnosed with hypokalemia, renal insufficiency, chronic 
pancreatitis, chronic cirrhosis, anemia, and a history of 
obstructive jaundice.  The veteran was also diagnosed with 
hypertension in 1986.  

Hospitalization and treatment notes dated from 1993 to 1997 
indicate ongoing treatment for renal insufficiency, a 
cerebrovascular accident, and atrial fibrillation.  None of 
these treatment notes indicate any etiology for these 
conditions.

In March 1997 the veteran underwent a VA examination for POW 
protocol.  He reported being in good health until age 60 when 
he developed obstructive jaundice. In 1986 the veteran was 
first diagnosed with renal insufficiency and hypertension. In 
1992 he had a cerebrovascular accident associated with left 
hemiparesis and dysphagia.  In 1994 he was diagnosed with 
atrial fibrillation.  He also experienced bradycardia 
associated with hypothyroidism.  The veteran told the 
examiner that he experienced dysentery, frostbite injury to 
his feet, and parasite infestation.  There was no mention of 
any edema suffered while a POW.  The examiner noted a variety 
of diagnoses but indicated that only the peripheral 
neuropathy and the previous granulomatous infection of the 
lung were suspected as being related to his POW experience. 

The veteran died in September 1999. The death certificate 
lists severe aortic stenosis as the cause of death, with 
chronic renal failure listed as a contributory cause of 
death. There is no further etiology listed.

The appellant testified at two hearings, one before a 
decision review officer in February 2001, and one before the 
undersigned member of the Board in October 2001.  At both 
hearings she testified that she met the veteran in 1957 and 
that he told her of having swelling of his feet and legs 
while in captivity.  She also testified that the veteran 
experienced frostbite and malnutrition while he was a POW.  
At the October 2001 hearing she stated that the veteran's 
heart problems began in 1983 and that she could not recall 
him receiving treatment for phlebitis or any circulatory 
disability of the lower limbs.

A statement from the veteran's private physician, Dr. 
Husserl, indicates that the veteran died from complications 
of severe aortic stenosis and had associated chronic renal 
insufficiency requiring dialysis.  Dr. Husserl cited some 
medical literature to the effect that there may be a 
connection between ischemic heart disease and aortic valve 
disease with malnutrition and beriberi.

The Board requested a VHA opinion in February 2002.  Dr. 
Samuel C. Dudley offered his opinion that it was more likely 
than not that the veteran suffered malnutrition while he was 
a POW.  Dr. Dudley reviewed the entire record and found no 
indication that the veteran suffered any localized edema 
while in captivity, other than the appellant's statements at 
a hearing.  Dr. Dudley offered his opinion that the veteran 
appears to have suffered from cardiomyopathy at some point.  
The etiology of this cardiomyopathy is indeterminate, it 
could be due to coronary artery disease, prior myocardial 
infarction, or longstanding hypertension.  Dr. Dudley stated 
that a medical article from POW MEDSEARCH, published in Ex-
POW Bulletin, August 1994 and other available literature does 
not establish an association of aortic stenosis and previous 
malnutrition or POW status.  Dr. Dudley reviewed the death 
certificate and he offered his opinion that it is less likely 
than not that the patient's death was caused by or 
significantly contributed to by beriberi, coronary artery 
disease, or ischemic cardiomyopathy, since the veteran was 
reported to have died of aortic stenosis.  However, this 
examiner indicated that the cause of death in aortic stenosis 
is progressive pump failure of multiple etiologies, including 
but not limited to ischemic injury and arrhythmias.  The 
examiner also indicated that aortic stenosis can arise as a 
consequence of renal insufficiency requiring dialysis.  The 
examiner indicated that the most likely cause of the 
veteran's renal insufficiency was his longstanding 
hypertension.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id. The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2005).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2005).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service- 
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  38 C.F.R. § 
3.312(c)(3) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection can be granted for cardiovascular or renal disease 
if it becomes manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.309(a).

In addition to the laws and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2005), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2005).

The Board notes that 38 C.F.R. § 3.309(c) has been recently 
revised.  Whereas, previously, this section provided a 
presumption of service connection for only the cardiovascular 
disorder of beriberi heart disease, which included ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity, revisions in October 2004 
clearly indicate that, if a veteran is a former prisoner of 
war, certain diseases shall be service connected if manifest 
to a disability of 10 percent or more at any time after 
discharge, provided the rebuttable presumption provision of 
38 C.F.R. § 3.307 are also satisfied.  Diseases listed under 
this code now include atherosclerotic disease or hypertensive 
vascular disease, including hypertensive heart disease, and 
their complications including myocardial infarction, 
congestive heart failure, and arrhythmia.  69 Fed Reg 60083-
60090; 38 C.F.R. § 3.309(c) (2005).

In this regard, the Board notes the opinion of an independent 
medical examiner in April 2002, who indicated that 
hypertension was the most likely cause of the veteran's renal 
insufficiency, and that aortic stenosis can arise as a 
consequence of renal insufficiency requiring dialysis.  This 
examiner also noted that the causes of death in aortic 
stenosis are progressive pump failure, including but not 
limited to ischemic injury, and arrhythmias.  Thus, this 
examiner appeared to be indicating that the veteran's aortic 
stenosis, the cause of the veteran's death, arose from his 
renal insufficiency, that was most likely caused by 
hypertension.  The examiner also appeared to indicate that 
ischemic heart disease and arrhythmias are two causes of 
death due to aortic stenosis.  Hypertensive heart or vascular 
disease, ischemic heart disease, and arrhythmias are diseases 
for which service connection may be granted presumptively 
based on a veteran's status as a former prisoner of war.  
Furthermore, renal insufficiency was listed as a contributing 
factor in his demise and it was indicated that hypertension 
was likely implicated in its onset.  Resolving all doubt in 
favor of the appellant, the Board finds that the evidence is 
at least in equipoise as to whether the cause of the 
veteran's death was related to disability that may be 
presumed to have been incurred in service.  As such, the 
Board finds that service connection is warranted for the 
cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


